0/1*


                                                  FILED IN
                                                 COURT OF APPEALS
                                                 HOUSTON TFYAS


                                                  UN 18 2015
                                            CHRISTOPHER A. PRINE
                                                    CLERK
         Court of Appeals No. 14-13-0086
                                            1%
              Trial Court No. 1030735

                                          5 3&Lin
                     IN THE


       FOURTEENTH COURT OF APPEALS

               HOUSTON, TEXAS




                  DAVID GOAD
                               Appellant,

                         VS.
HANCOCK BANK f/k/a Peoples First Community Bank

                               Appelle.



            FIRST AMENDED


APPELLANTS MOTION FOR REHEARING

                   and


       EN BANC CONSIDERATION
                               INDEX OF AUTHORITIES


CASES


Creussag Aktiengesellschaft v. Coleman, 16 S.W.3d 110.125

(TexApp-Houston |lst Dist] 2000, pet requested)


GeoChem Tech, 962 S.W.2d at 543; Constr. v. Stephens & son Concrete

Contractors, Inc., 165 S.W.3d 874, 879 (Tex.App.-Texarkana 2005)            4



Bench Co., 133 S.W.3d at 908; Beard, 924 S.W.2d. at 765; Gonzalez v.

Nielson, 770 S.W.2d 99,101 (Tex.App.-Corpus Christi 1989)               5

STATUES AND CODES

TRCP87                                                                  4

TRCP87(3)(a)                                                            5

TRCP120a(2)                                                        2,3,6

TRCP120a(3)                                                            2

Texas Business and Commerce Code                                       5

Texas Business and Commerce Code §71.20.1                              5

Tex Bus Org. Code §§9.001                                              5

Tex Bus Org. Code §§9.004                                              5

DECLARATION OF DAVD GOAD                                   attached rear

EXHIBITS "A" & "B"                                          attached last
                               Court of Appeals No. 14-13-00861-CV

                                     Trial Court No. 1030735




                                              IN THE


                            FOURTEENTH COURT OF APPEALS


                                       HOUSTON, TEXAS




                                          DAVID GOAD
                                                        Appellant,

                                                  VS.
                   HANCOCK BANK f/k/a Peoples First Community Bank

                                                        Appelle.



                                   FIRST AMENDED


                     APPELLANTS MOTION FOR REHEARING
                                            and
                             EN BANC CONSIDERATION




TO THE HONORABLE FOURTEENTH COURT OF APPEALS:

         Appellant, David Goad, files this First Amended Appellant's Motion for

Rehearing and En Banc Consideration, because David Goad captioned incorrectly with

defendant rather than appellant, and sited statutes with outdated reference numbers

(Goad's reference books are older), and no index was in place, and additional editing was

needed. Please forgive the writing; medical issues, a stroke, and lack of education are to

blame.
                                            A7 Introduction


      1.   Appellant is David Goad (Goad); appellee is Hancock Bank.

     2.    Goad requests an En Banc consideration in these matters. This motion is in

addition (supplemental) to Goad's First Amended Brief of Appellant.

     3.    Before Goad completed his responses' to the original complaint, he visited the
trial courts website to obtain a phone number for setting dates (Special Appearance &
Venue). The courts website also supported hearings by telephone, a must for Goad given
his health (see 15(c) Special Appearance). Unable to obtain a setting date by telephone,
Goad added to his last paragraph (REQUEST) in his Special Appearance: "For these
reasons, defendant asks the court to set his motion for a Special Appearance hearingand
subsequentlydismiss this case with prejudice. Secondly, in the event the Court does not
dismiss this case to set a hearing to change venue and after that hearing, grant
defendant's motion and transfer this case to Comal County. Defendant also moves to
reserve further attack on plaintiffs pleadings until after the Courts decision now before
it." Later, Goad was informed he would not be allowed appearance by telephone, no
matter Goad's medical issues and/or no driving privileges (three-hour drive to court).

     4. Goad's Special Appearance and Motion to Change Venue were served on June 3,

2013. On or about"" July 5, 2013, Goad was provided dates for both hearings (Special

Appearance & Venue). It took Goad THIRTY TWO+ days to obtain two setting dates.

During this time, the plaintiff filed a Motion for Summary Judgment (MSJ).                            Upon

review of TRCP 120a (2) "Any motion to challenge the jurisdiction provided for herein

shall be heard and determined before a motion to transfer venue or any other plea or

pleading may be heard," & 120a (3) "shall be served seven days before hearing." With


1Special Appearance, Motion to Dismiss, Motion to Change Venue, and General Denial.
" The file that contains all phone conversation notes has been misplaced. It is believed to have been moved
accidentally to another location, a location that Goad cannot visit by the due date of this motion. Goad is
referring to his pleadings for reference purposes.
                                                                                                              ?
this, Goad did not find it necessary to respond, at that time, to the MSJ. Furthermore, had

the court denied the Special Appearance, a door would open for other relief, including,

but not limited to interlocutory review.


    5. On or about July 5, 2013, clerk, Sarah Gray, provided Goad a July 19, 2013

submission hearing date for the Special Appearance. On July 8, 2013, the court received

by mail the setting notice and formally set the date in the courts record (verified again by

phone with the court clerk on June 8, 2015) for said hearing.


    6. Goad secured the hearing date and the issue was before the court. However, Judge

Storey refused to rule as if Goad's motions did not exist. In addition, Goad was denied the

only means, in which he could have appeared (by telephone). Therefore, Goad was

denied an opportunity to appear and force the ruling issue upon the record. Each time

Goad called, he was told, "it was on the judges desk" (see brief).


    7. Judge Storey was bound by TRCP 120a (2), she could not rule upon any other

issue until the Special Appearance was "heard and determined."


    8. Did Judge Storey's failure to follow TRCP 120a (2) make the remaining issues

moot?



    9. "Goad's Argument fails" because the cited clause is not a "forum selection clause",

it is a "choice of law clause." Goad does now understand the difference; however, the

affects are very similar. Furthermore, Goad states in paragraph 16 (second #16 paragraph

(error) in the Special Appearance) "The Defendant in his agreement with Peoples First

Community Bank of Florida is bound by Florida law." The Plaintiff began the suit

without recognizing the clause and the court followed. The failure of the plaintiff and
court to apply Florida law should void the courts decision. Goad's objection based on

"forum selection" should have alerted the court, not to mention Goad pleads, "The

Defendant in his agreement with Peoples First Community Bank of Florida is bound by

Florida law." Did Judge Storey read the agreement or any of Goad's pleadings before

reaching her decision? It does not appear so. A 'choice-of-law' clause does not constitute

consent to personal jurisdiction in the designated state. \Creussag Aktiengesellschaft v.

Coleman, 16 S.W.3d 110.125 (TexApp-Houston |lst Dist] 2000, pet requested).]


      10. Plaintiffs failure to respond to Goad's venue challenge is understood. Attorney,

Craig Denum, would have committed more fraud upon the court by providing prima facie

proof of controverted venue facts, a must TRCP 87, GeoChem Tech, 962 S.W.2d at 543;

Constr. v. Stephens & son Concrete Contractors, Inc., 165 S.W.3d 874, 879 (Tex.App.-

-Texarkana 2005).


     11. Mr. Denum in his complaint states Hancock Bank, "with its principal place of

business located in Houston. Harris County, Texas." See Exhibit "A" (all exhibits

attached and incorporated herein by reference). The fact Hancock Bank has not filed with

the secretary of state, the Texas banking commission, or the Federal agency for National

Banks, see Exhibit "B", nor have they registered with the Texas Secretary of State or

paid any franchise feesJ, removes Hancock Bank's capacity to bring this suit.


     12. With Hancock Bank's "principal place of business in Houston," Texas, it MUST

procure a certificate of authority from the Secretary of State in light of the facts that it is

not "a Bank" chartered in Texas, nor a "National Bank" anywhere in the United States of

America.      A national search finds Hancock Bank in Mississippi. Hancock Bank, a


' Goad has previously provided a certificate of proof from the Texas Secretary of State.
National Bank is a fraud.     See Tex. Bus. Org. Code §§9.001, 9.004, Business and

Commerce Code, and Business and Commerce Code Section 71.201


     13. Furthermore, plaintiff, Flancock Bank, did not object to the Venue hearing date,

although under 45 days. To preserve an objection to lack of sufficient notice (which was

never made, because plaintiff knew a hearing would not take place), the party must file a

written objection and a motion for continuance. Bench Co., 133 S.W.3d at 908; Beard,

924 S.W.2d. at 765; Gonzalez v. Nielson, 770 S.W.2d 99, 101 (Tex.App.-Corpus

Christi 1989). The court must take as true any pleaded venue facts that are specifically

denied by the other party. TRCP 87(3)(a).


    14. Here, Goad was locked out of the court. All his pleadings were disregarded,

When one cannot appear in court personally, due to a disability or by telephone he has

been locked out and denied due process. Goad did not want a hearing by submission; he

was forced, because no other avenue was provided.


    15. The plaintiff had 46 days notice of the Special Appearance, and 53 days on

Venue. The notice of submission on Special Appearance was timely. The Venue not so,

but no objection was made.


    16. The MSJ hearing should not have been conducted by the court until the court

addressed the Special Appearance & Venue hearings. Goad wants to know what

influenced the court not to provide a setting when requested by Goad in writing on June

3, 2013 in his Special Appearance motion. Goad would like to know what influenced the

court not to return his phone calls. Goad would like to know what influenced the court to

ignore everything he submitted. Goad would like to know what influenced the court to


                                                                                       5
refuse a docketing statement. Goad would like to know what influenced the trial court not

to read the plaintiffs complaint (face of complaint was and is defective). Goad would like

to know what influenced this court to not provide an order to obtain that docketing

statement with the numbering sequence (see Request Delay in Review of Briefs and Time

to File an Amended or Supplemental Brief and Motion for order Compelling Trial Court

Action)? Yet, an order for Goad to pay $55.00 was quickly issued when a postcard would

have sufficed!



    17. Hancock Bank F/K/A Peoples First Community Bank is another fraud upon the

court. Peoples First Community Bank was closed by the FDIC, not purchased or

otherwise acquired by Hancock. This is why Goad insisted on proof of ownership. Goad

had been down this road before when a bank he had a Visa card with was taken over by

the FDIC. During the banking crisis, it was advised in the news not to pay anyone until

proof of ownership was documented. Hancock steadfastly denied Goad's request for

proof of ownership (see Special Apprearence).


    18. Judge Storey was bound by TRCP 120a (2), she could not rule upon any other

issue until the Special Appearance was "heard and determined."


    19. Again, this DEFENDANT'S MOTION FOR REHEARING and EN BANC

CONSIDERATION is supplemental and is intended to be incorporated together with the

FIRST AMENDED BRIEF OF APPELLANT.



    20. We have plaintiffs complaint, which is severely defective on its face. We have

Hancock Bank in Houston, with no signs of operation by any Texas state agency. We

have a National Bank that does not exist; a National Bank fabricated to distract our
attention away from all state filing requirements and gaining improper venue. We have a

trial court that has not acknowledged the defendant, there own settings, and several

motions. We have a Special Appearance properly before the court prior to a Motion for

Summary Judgment, yet ignored. We have a Venue hearing with no objections also

ignored by the court. This is not mere error; it is fraud upon the court.




                                                               Respectfully submitted,




                                                              David Goad, Defendant Pro Se
                                                              1154 Rivertree Drive
                                                              New Braunfels, Texas 78130
                                                              512-554-5461




                                          Certificate of Service
I certify that a true copy of this DEFENDANT'S MOTION FOR REHEARING and EN BANC
CONSIDERATION was served in accordance with rule 9.5 of the Texas Rules of Appellate Procedure on
each party on June 11, 2015 as follows:

Craig R. Denum
11757 Katy Freeway, Ste 1010
Houston, Texas 77079-1732
U.S. Mail
                                                   David Goad
                                   DECLARATION

       I, David Goad, if requested to do so, could and would competently testify under oath,
based upon my personal knowledge, to the matters stated herein:

       The information 1 have provided in the attached FIRST AMENDED APPELLANT'S
MOTION FOR REHEARING and EN BANC CONSIDERATION is true and correct.



      I freely swear under the penalty of perjury under the Laws of the United States of
America that my above statements are true and correct to the best of my knowledge.



June 11,2015
                                            David Goad
/♦OPT                                          1030735         aC.C.L#3
                                   NO.

 HANCOCK BANK F/K/A PEOPLES §                           LN THE COUNTY CC^T 4                 
 a National Bank with its principal place of business located inHouston, Harris County,
 Texas.

          DAVID GOAD, Defendant, may beserved with process by serving him at 1154
 Rivertree Drive, NewBraunfeLs, Comal County, Texas 78130.
                                               HI.

          Venue is proper in Harris County, Texas because it is the county where the
 Defendant resides.

                                               IV.

          Attached hereto as Exhibit "A" is a copy of a Promissory Note (hereinafter
 referred toas "Note") dated July 17/ 2006, executed by the Defendant, DAVID GOAD,
 and delivered to the Plaintiff. The Plaintiff is the owner and holder of the Note and is




                                                           EJW *
Rt: Hancock Bank




        Subject: RE: Hancock Bank
        From: "Na, YooJin" 
        Date: 6/10/2015 12:08 PM
        To: '"1983remedies@gmail.com"' <1983remedies@gmail.com>

        Yes.      Hancock Bank, is not found listed in the records of the Office of the
        Comptroller of the Currency as a national bank.

                 Original Message
        From-:             ' < \ - lail .com [!tiiii]:to:1983remedie
        Sent: Wednesday, Dune 10, 2015 1:05 PM
        To: Na, YooJin
        Subject: Re: Hancock Bank

        Confirming, Hancock Bank, a National Bank, is not found listed in the records of the
        Office of the Comptroller of the Currency at the United States Department of the
        Treasury?

        n 6/10/2015 11:54 AM, Na, YooJin wrote:
        jHello,
        !

        II have checked our systems and records and cannot confirm that Hancock Bank is a
        j national bank.

        IThank you,
        I Yoo Jin Na
        | Senior Licensing Analyst


        j -----Original Message
        j From: 1983remediesjSfima.il. com [mai 1.to: 1983r§!!iedies§gmai 1, cpm]
        jSent: Wednesday, June 10, 2015 11:55 AM
        j To: Na, YooJin
        1Subject: Hancock Bank
        i
        |
        I Hi Yoojin,
        1 Attached please find the caption pages for a litigation.

            Thank You
        ! DC
                                            i*

                                6>li^




lofl
                                                                         £*h;bi+"&"       6/10/2015 12:15 PM